Citation Nr: 0407004	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  95-05 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for headaches.  

2.	Entitlement to an increased rating for the residuals of a 
shell fragment wound of the scalp, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to September 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1993 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a compensable evaluation for the 
residuals of a shell fragment wound of the scalp.  Appeal is 
also taken from an RO decision dated in June 2000 that denied 
service connection for headaches.  

The case was remanded by the Board in November 2001.  
Following remand, the RO increased the evaluation of the 
residuals of a shell fragment wound of the scalp to 10 
percent disabling.  The veteran has not withdrawn his appeal.  

The veteran testified at a hearing at the RO before a member 
of the Board in September 2003.  


REMAND

Review of the record shows that several statements regarding 
the etiology of the veteran's headache disorder, and its 
relationship to a service connected shell fragment wound of 
the scalp, have been received from the veteran's private 
physician, Joseph Clemente, M.D.  In his testimony before the 
undersigned, in September 2003, the veteran indicated that he 
has also received treatment for his headache disorder from 
another physician, Dr. Newman.  Medical records from these 
physicians have not been associated with the claims file.  In 
his testimony, the 


veteran indicated that Dr. Newman had indicated to him that 
the headache disorder, for which he is claiming service 
connection, developed as a result of the shell fragment wound 
of the scalp that he received while in combat on active duty.  
The Board notes that there are two VA neurologic examinations 
of record, which show contrasting opinions regarding the 
etiology of the veteran's headache disorder.  Where there is 
a wide diversity of medical opinion, an additional 
examination should be performed.  Cousino v. Derwinski, 1 
Vet. App. 536 (1991).  

Regarding the issue of the evaluation of the shell fragment 
wound of the veteran's scalp, it is noted that the veteran is 
in receipt of the maximum schedular evaluation for a shell 
fragment wound scar on the basis of pain or tenderness and 
any increased evaluation must be based upon disfigurement.  
Color photographs are believed to be helpful to the Board in 
reaching determinations on this basis.  

Under these circumstances, the claim is remanded for the 
following:

1.  The RO should contact the veteran and 
request that he provide a list of 
providers of any medical care that he has 
received for his headache disorder over 
the years.  After obtaining any necessary 
consent, the RO should request copies of 
all available medical records of the 
veteran's treatment.  Regardless of any 
response from the veteran, the RO should 
obtain copies of the medical records of 
Drs. Clemente and Newman.  

2.  The RO should schedule a special 
neurologic evaluation to ascertain the 
etiology of the veteran's headache 
disorder.  All indicated studies should 
be performed.  The examiner should be 
requested to render an opinion regarding 
whether it is as least as likely as not 
that a current headache disorder is 
related to active service, including 
trauma from a shell fragment wound of the 
scalp.  The claims folder should be made 
available for review in connection with 
this examination.  The specialist should 
provide complete rationale for all 
conclusions reached.

3.  The RO should schedule a special 
surgical evaluation to ascertain the 
extent of the residuals of a shell 
fragment wound of the scalp.  The 
examination should include unretouched 
color photographs so that any 
disfigurement may be discerned.  The 
claims folder should be made available 
for review in connection with this 
examination.  

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




